Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response filed on 08/09/2021 in which claims 1-17 are canceled, claims 18-21 and 35-37 are withdrew, claims 22-28, 30-32, 34 are amended has been entered of record.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US Pub. 20140011300) in view of Kang et al. (US Pub. 20140173344).
Regarding claim 22, Fig. 1 of Kim discloses a semiconductor device, comprising: 
an arrangement of one or more circuit components [dies 100, 200, and 300] at a memory package [500] configured to: 
store a module configuration state [ST INFO is stored in a hidden area of die 200, paragraph 0043] configured to identify one or more inoperable modules in a device 
receive a signal indicative of a reclamation state [fail die control command, paragraph 0043] indicating at least one module of the plurality of modules in the device package is inoperable [indicates die 200 is defective, paragraph 0043]; and 
enable at least a portion of the semiconductor substrate [enable die 300 to operate corresponding to ST INFO and fail die control signal] for an operation based on the module configuration state [ST INFO] and the reclamation state [fail die control signal].
Kim disclosed all claimed invention, but does not specifically disclose a semiconductor substrate and arrange one or more circuit components at the substrate. However, Fig. 5 of Kang discloses a memory device having multiple dies [506 and 508] arranged at a substrate [502].

Regarding claim 23, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components is configured to change the signal [a repair signal] based on the module configuration state [as disclosed in paragraph 0032, repair signal indicates the memory die is defective or not. Therefore, a repair signal inherently has at least two states (one indicates defective and the other indicates non defective)].
Regarding claim 24, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components is configured to invert the signal based on the module configuration state [since the repair signal has two states indicates opposite states of a memory die, it is inherent that one state of the repair signal is inversed with the other state].
Regarding claim 25, Fig. 5 of Kim discloses wherein the arrangement of the one or more circuit components is configured for programming of the module configuration state [program ST INFO, step S120 in Fig. 5].
Regarding claim 26, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components includes a memory component [2230 in Fig. 8 or storage to store ST INFO in each memory die], wherein the memory component is enabled for the operation based on the module configuration state and the reclamation state [step S140].
Regarding claim 27, Fig. 4 of Kim discloses wherein: the signal includes a first signal [signal at Repair Pad]; the arrangement of the one or more circuit [as shows in Fig. 4] components provides a second signal [RP_IN] based on the module configuration state [ST INFO] and the first signal [Repair Pad]; and the arrangement of the one or more circuit components enables the operation based on the second signal [RP_IN] and a third signal [GND] that is independent of the second signal [RP_IN].
Regarding claim 28, Fig. 4 of Kim discloses a first bond pad [Repair Pad] coupled with the arrangement of the one or more circuit components [as shows in Fig. 1, Repair pad], the first bond pad configured to receive a first signal [repair signal] corresponding to the signal or a third signal indicative of all modules of the plurality of modules in the device package are operable.
Regarding claim 29, Fig. 4 of Kim discloses wherein the first signal includes a single logic level [can be any logic level of repair signal] and the third signal [GND] includes different logic levels [0V].
Regarding claim 30, Fig. 1 of Kim discloses a second bond pad [Control pad] coupled with the arrangement of the one or more circuit components [die 100], the second bond pad configured to receive a fourth signal [control signal to identify and control each die] identifying one or more individual semiconductor devices of the plurality of semiconductor devices of the device package.
Regarding claim 31, Fig. 1 of Kim discloses wherein the semiconductor device of the plurality of semiconductor devices corresponds to a first semiconductor device [100] that is serially ranged with a second semiconductor die [200] of the plurality of semiconductor devices.
Regarding claim 32, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components is configured to include a fifth signal [CS, paragraph 0030 or 0029] identifying a particular module of the plurality of modules in the device package.
Regarding claim 33, Fig. 1 of Kim discloses wherein the fifth signal [CS] corresponds to a permanent logic level [a selected logic level] at the semiconductor device.
Regarding claim 34, Fig. 1 of Kim discloses wherein the arrangement of the one or more circuit components includes a memory component [ST INFO storage] that operates above a yield threshold [can by any yield threshold].

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Kim in view of Kang does not teach or suggest wherein the device package includes a plurality of semiconductor devices and a plurality of modules, each module including more than one of the plurality of semiconductor devices. However, Fig. 1 of Kim discloses wherein the device package includes a plurality of semiconductor devices [100 to 300 or more, according to paragraph 0027, more dies can be added to the package 500] and a plurality of modules [according to applicant Fig. 3A, the memory dies are grouped into two modules (107a and 107b). As disclosed in paragraph 0027, more dies can be added into the memory packages. Those memory dies can also be grouped into two modules (for example, module 1 includes dies 100 and 200, and module 2 includes dies 300 and 400 (if added)], each module including 
Applicant also argues that Kim in view of Kang does not teach or suggest memory dies arranged on a surface of a semiconductor substrate. However, as shows in Fig. 5 of Kang, plurality of memory dies [506 and 508] can be arranged on a surface of a substrate [502]. Therefore, it is obvious to an ordinary skill in the art at the time of the invention was made to arrange plurality of memory dies on a substrate. 
Therefore, all applicant’s arguments were fully considered, they are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHAN TRAN/Primary Examiner, Art Unit 2825